Filed 6/8/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 112







James Norman, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150298







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail Hagerty, Judge.



AFFIRMED.



Per Curiam.



Samuel A. Gereszek, P.O. Box 4, East Grand Forks, Minn. 56721-0004, for petitioner and appellant.



Julie A. Lawyer, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee.

Norman v. State

No. 20150298



Per Curiam.

[¶1]	James Norman appealed from district court orders denying his application for post-conviction relief.  In 1992, a jury found Norman guilty of class AA felony murder, and his judgment of conviction was affirmed on appeal.  
State v. Norman
, 507 N.W.2d 522 (N.D. 1993).  In July 2013, Norman applied for post-conviction relief, claiming grounds of ineffective assistance of counsel, newly discovered evidence, abuse of discretion, use of coerced confession, and discovery violations.  The district court granted the State partial summary disposition and held an evidentiary hearing on the remaining issues of ineffective assistance of counsel and newly discovered evidence.  The court subsequently denied his post-conviction relief application.

[¶2]	On appeal, Norman argues the district court erred in finding he failed to establish ineffective assistance of counsel and erred in partially granting the State’s motion for summary disposition, limiting his grounds for relief.  Norman also filed a supplemental statement raising numerous additional issues.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), (6), and (7); 
Klose v. State
, 2008 ND 143, ¶ 10, 752 N.W.2d 192 (res judicata precludes claims or variations of claims raised in previous proceedings, and misuse of process precludes claims that could have been raised in a prior post-conviction proceeding or other proceeding).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Jay A. Schmitz, D.J.



[¶4]	The Honorable Jay A. Schmitz, D.J., sitting in place of Sandstrom, J., disqualified.